Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04 December 2019. Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a predetermined rule" in line 4. It is not clear if this is the same “at least one predetermined rule” from claim 1 line 4, or if it is a different rule. For the purposes of examination, claim 6 will be interpreted to say “a rule” instead of “a predetermined rule.” Appropriate correction is required. Claim 7 inherits this deficiency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 USC § 101
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a product that does not have a physical or tangible form, a computer program per se (often referred to as "software per se"), claimed as a product without any structural recitations.
  
Claims 1-17 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
estimating a first estimated state of the target system that has been estimated according to at least one predetermined rule, based on first test data relating to the target system; 
estimating a state of the target system based on the first test data and the first estimated state, and is configured to output a second estimated state of the target system for second test data; 
verifying accuracy of the first estimated state and the second estimated state; and 
determine which state to report based on the verification of accuracy.
Therefore, the claim as a whole is directed to “estimating multiple potential diagnoses of a patient,” which is an abstract idea because it is a method of organizing human activity. “Estimating multiple potential diagnoses of a patient” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). More specifically, the interaction between a doctor and a patient.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
A set of modules including:
an inference module;
an artificial intelligence module that includes a learning module;
a verification module; and
a determination module.
These additional elements individually or in combination do not integrate the exception into a practical application. The recitation of these modules merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There is nothing in the claims that can reasonably be considered significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 8-11 merely further limit the abstract idea of claim 1 as discussed above and are thereby considered to be ineligible.
Dependent claims 2-7 further recite additional elements such as creating training data and collecting more information for use by the system. Creating training data amounts to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-7 are ineligible.
Dependent claims 13-14 further recite the use of cloud technology in the performance of the claimed steps. This amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 13-14 are ineligible.
Claims 12 and 16-17 are parallel in nature to claims 1-11. Accordingly claims 12 and 16-17 are rejected as being directed towards ineligible subject matter based upon the same analysis above.



	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2018/0158552), hereinafter “Liu,” in view of Yin et al. (U.S. 2019/0374160), hereinafter “Yin.”

Regarding claim 1, Liu discloses a support system for estimating an internal state of a target system, comprising a set of modules, wherein the set of modules includes: 
an inference module configured to output a first estimated state of the target system that has been estimated according to at least one predetermined rule, based on first test data relating to the target system (See Liu Fig. 5 and [0063]-[0067] the system includes a classifier trained to input health metrics 506 (i.e. “first test data”) and predict a health outcome 518 (i.e. “first estimated state”) using the training received from the neural network (i.e. “a first predetermined rule”).); 
an artificial intelligence module that includes a learning module that is configured to perform learning to estimate a state of the target system based on the first test data and the first estimated state, and is configured to output a second estimated state of the target system for second test data (See Liu Fig. 5 and [0063]-[0067] the system includes a mimic model (i.e. “AI module”) that receives the health metrics and the prediction of the classifier to produce a final prediction (i.e. “second estimated state”).); 
Liu does not disclose: 
a verification module configured to verify accuracy of state estimated by the inference module and state estimated by the artificial intelligence module; and 
a determination module that switches priority rankings between the state estimated by the inference module and the state estimated by the artificial intelligence module to output, based on a verification result of the verification module.
Yin teaches:
a verification module configured to verify accuracy of state estimated by the inference module and state estimated by the artificial intelligence module (See Yin fig. 8 and [0082] the system includes a selector that can pick the best (i.e. most accurate) model to make the prediction.); and 
a determination module that switches priority rankings between the state estimated by the inference module and the state estimated by the artificial intelligence module to output, based on a verification result of the verification module (See Yin fig. 8 and [0082] the system includes a selector that can pick the best (i.e. most accurate) model to make the prediction.).
The system of Yin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include a module for selecting the most accurate results from multiple models as taught by Yin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to select the best model for final output (see Yin [0082]).

Regarding claim 10, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu further discloses a system, wherein:
the set of modules further includes a module that outputs the estimated state selected by the determination module as diagnosis information on the target system (See Liu [0041] the system includes an output device for outputting the predicted results.).

Regarding claim 11, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu further discloses a system, wherein:
the target system is a human body (See Liu Abstract; the system is used to make healthcare predictions.).

Regarding claim 12, Liu in view of Yin discloses the system of claim 1 as discussed above. Claim 12 recites a system that contains the modules of claim 1. Therefore, claim 12 is rejected based on the same analysis.

Regarding claim 13, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu does not further disclose a system, wherein:
a terminal of a diagnosis expert on the target system are connected by a cloud, and an output of the at least one support system is referenced via the cloud.
Yin teaches:
a terminal of a diagnosis expert on the target system are connected by a cloud, and an output of the at least one support system is referenced via the cloud (See Yin [0099] the system can be run and stored in a cloud server.).
The system of Yin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include cloud computing as taught by Yin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to take into consideration the feasibility of storage requirements (see Yin [0099]).

Regarding claim 14, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu further discloses a system, wherein:
at least one support system according to claim 9, a terminal of a diagnosis expert on the target system, and an institution capable of a follow-up observation of the target system are connected by a cloud, and the verification module of the at least one support system orders advice of the diagnosis expert or the follow-up observation via the cloud.
Yin teaches:
at least one support system according to claim 9, a terminal of a diagnosis expert on the target system, and an institution capable of a follow-up observation of the target system are connected by a cloud, and the verification module of the at least one support system orders advice of the diagnosis expert or the follow-up observation via the cloud (See Yin [0099] the system can be run and stored in a cloud server.).
The system of Yin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include cloud computing as taught by Yin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to take into consideration the feasibility of storage requirements (see Yin [0099]).

Regarding claim 15, Liu in view of Yin discloses the system of claim 1 as discussed above. Claim 15 recites a program product comprising instruction that cause a computer to function as a support system according to claim 1. Therefore, claim 15 is rejected based on the same analysis.

Regarding claim 16, Liu in view of Yin discloses the system of claim 1 as discussed above. Claim 16 recites a control method for a support system that is substantially similar to the method performed by the system of claim 1. Therefore, claim 16 is rejected based on the same analysis.

	

Claims 2-9 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2018/0158552), hereinafter “Liu,” in view of Yin et al. (U.S. 2019/0374160), hereinafter “Yin” and further in view of De Bruin et al. (U.S. 2014/0279746), hereinafter “De Bruin.”
Regarding claim 2, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu does not further disclose a system, wherein:
the set of modules further includes a replica generating module configured to generate replicas of test data of the target system for learning by the learning module.
De Bruin teaches:
the set of modules further includes a replica generating module configured to generate replicas of test data of the target system for learning by the learning module (See De Bruin [0017] the system can generate first level training data sets.).
The system of De Bruin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating and processing training data as taught by De Bruin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to follow optimal criteria for training models (see De Bruin [0043]).


Regarding claim 3, Liu in view of Yin and De Bruin discloses the system of claim 2 as discussed above. Liu does not further disclose a system, wherein:
the set of modules further includes an optimization module configured to provide an optimization policy for the replicas to the replica generating module based on accuracy of the state estimated by the artificial intelligence module that has been verified by the verification module.
De Bruin teaches:
the set of modules further includes an optimization module configured to provide an optimization policy for the replicas to the replica generating module based on accuracy of the state estimated by the artificial intelligence module that has been verified by the verification module (See De Bruin [0106] and [0135] the system can optimize the training data.).
The system of De Bruin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating and processing training data as taught by De Bruin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to follow optimal criteria for training models (see De Bruin [0043]).

Regarding claim 4, Liu in view of Yin and De Bruin discloses the system of claim 2 as discussed above. Liu further discloses a system, wherein:
the replica generating module includes a module that generates the replicas that reflect actual distributions of a plurality of parameter values included in test data of the target system (See Liu [0009] the training data included multiple combinations of measured or observed health metrics and corresponding medical results. These are understood to include “actual distributions” of the parameter values as they are based on actual data.).

Regarding claim 5, Liu in view of Yin and De Bruin discloses the system of claim 2 as discussed above. Liu further discloses a system, wherein:
the replica generating module includes a module that generates internal replicas indicating internal states of the target system and replicas of test data reversely estimated from ranges of change in the internal replicas (See Liu [0009] the training data included multiple combinations of measured or observed health metrics and corresponding medical results. These are understood to include internal states of the target systems (the medical results).).

Regarding claim 6, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu does not further disclose a system, wherein:
the set of modules further includes an input processing module configured to pre-process test data of the target system according to a predetermined rule to convert to test data to be inputted into the inference module and the artificial intelligence module.
De Bruin teaches:
the set of modules further includes an input processing module configured to pre-process test data of the target system according to a predetermined rule to convert to test data to be inputted into the inference module and the artificial intelligence module (See De Bruin [0018] the training data can be preprocessed.).
The system of De Bruin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating and processing training data as taught by De Bruin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to follow optimal criteria for training models (see De Bruin [0043]).

Regarding claim 7, Liu in view of Yin and De Bruin discloses the system of claim 6 as discussed above. Liu does not further disclose a system, wherein:
the input processing module includes a module that generates a map indicating correlations between parameters included in the test data.
Yin teaches:
the input processing module includes a module that generates a map indicating correlations between parameters included in the test data (See Yin [0079] the system creates training tables with a feature indexing process. This is understood to meet the broadest reasonable interpretation of a “map indicating correlations between parameters.”).
The system of Yin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include cloud computing as taught by Yin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to take into consideration the feasibility of storage requirements (see Yin [0099]).

Regarding claim 8, Liu in view of Yin discloses the system of claim 1 as discussed above. Liu does not further disclose a system, wherein:
a module for determining ambiguity in the state estimated by the inference module or the artificial intelligence module; and a module that acquires additional information from outside in accordance with the ambiguity.
De Bruin teaches:
a module for determining ambiguity in the state estimated by the inference module or the artificial intelligence module; and a module that acquires additional information from outside in accordance with the ambiguity (See De Bruin Fig. 7 and [0085] if there is incomplete data, the system can request the acquisition of further data.).
The system of De Bruin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating and processing training data as taught by De Bruin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to follow optimal criteria for training models (see De Bruin [0043]).

Regarding claim 9, Liu in view of Yin and De Bruin discloses the system of claim 8 as discussed above. Liu does not further disclose a system, wherein:
the additional information includes at least one of feedback from a diagnosis expert on the target system, a follow-up observation, and a result of an additional test.
De Bruin teaches:
the additional information includes at least one of feedback from a diagnosis expert on the target system, a follow-up observation, and a result of an additional test (See De Bruin Fig. 7 and [0085].).
The system of De Bruin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating and processing training data as taught by De Bruin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to follow optimal criteria for training models (see De Bruin [0043]).

Regarding claim 17, Liu in view of Yin discloses the method of claim 16 as discussed above. Liu does not further disclose a method, wherein the support system further includes:
a replica generating module configured to generate replicas of test data of the target system for learning by the learning module, and 
the control method further comprises providing an optimization policy for the replicas to the replica generating module based on accuracy of the state estimated by the artificial intelligence module that has been verified by the verification module.
De Bruin teaches:
a replica generating module configured to generate replicas of test data of the target system for learning by the learning module (See De Bruin [0017] the system can generate first level training data sets.), and 
the control method further comprises providing an optimization policy for the replicas to the replica generating module based on accuracy of the state estimated by the artificial intelligence module that has been verified by the verification module (See De Bruin [0106] and [0135] the system can optimize the training data.).
The system of De Bruin is applicable to the disclosure of Liu as they both share characteristics and capabilities, namely, they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating and processing training data as taught by De Bruin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to follow optimal criteria for training models (see De Bruin [0043]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnhill (U.S. Patent No. 5,769,074) discloses a system that uses learning and inference models to determine diagnostic information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626